Citation Nr: 0931408	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis, right shoulder.

3.  Entitlement to an initial compensable evaluation for 
residuals of fracture, right clavicle.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinea pedis and tinea cruris.

6.  Entitlement to service connection for polymorphous light 
eruption (PLE).

7.  Entitlement to service connection for scars, residuals of 
a shrapnel wound to the right leg.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for residuals of 
malaria.

10.  Entitlement to service connection for residuals of a 
foreign body in the right ear.

11.  Entitlement to service connection for a dental 
condition.

12.  Entitlement to service connection for a liver condition.


REPRESENTATION

Appellant represented by:	William J. Gordy


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania.

In February 2004, the RO granted service connection for 
degenerative arthritis of the right shoulder, evaluated as 10 
percent disabling, and residuals of a fracture of the right 
clavicle, evaluated as noncompensable.  In the same decision, 
the RO declined to reopen a previously denied claim of 
entitlement to service connection for tinea pedis and tinea 
cruris, and denied service connection for residuals of a 
shrapnel wound to the right leg, PTSD, bilateral hearing 
loss, a dental condition, residuals of malaria, a liver 
condition, and tinnitus.  

In March 2004, the Veteran filed a notice of disagreement to 
the February 2004 rating decision.  While the Veteran did not 
specifically refer to all conditions detailed in the February 
2004 rating decision, the vet stated that "I disagree with 
your decision of 27 Feb" and proceeded to make arguments 
both general and specific with respect to his experiences in 
service and why these experiences caused his claimed 
disabilities.  The Board interprets this notice of 
disagreement as applying to all of the decisions in the 
February 2004 rating action.  

In May 2004, the RO granted service connection for tinnitus, 
evaluated as 10 percent disabling.  In October 2005, the RO 
denied a higher evaluation for this condition and the Veteran 
did not appeal.  

In June 2004, the RO denied service connection for a skin 
condition, including PLE.  In January 2005, the Veteran 
submitted a statement challenging the denial of his skin 
claim.

In October 2005, the RO issued a statement of the case with 
respect to higher ratings for the Veteran's service-connected 
right shoulder and right clavicle disabilities, and service 
connection for a skin condition; scars, residuals of shrapnel 
wound to the right leg; bilateral hearing loss; and residuals 
of malaria.  In November 2005, the Veteran filed a 
substantive appeal with respect to these issues, specifically 
checking the box that indicated that he wanted to appeal all 
of the issues listed on the statement of the case and any 
supplemental statement of the case issued by the RO.  

In August 2005, the RO granted service connection for PTSD, 
with an evaluation of 50 percent.  A notice of disagreement 
was submitted to the RO in October 2005.  The RO increased 
the evaluation of the Veteran's PTSD from 50 percent to 70 
percent disabling in June 2006, and continued the 70 percent 
evaluation by a rating actions dated in October 2007 and 
February 2008.  The Veteran was then sent a statement of the 
case regarding this issue in June 2008.  Because the Veteran 
did not file a timely substantive appeal after issuance of 
the statement of the case, the decision became final.  The 
Veteran offered testimony at the March 2009 hearing before 
the Board regarding his service-connected PTSD.  The Board 
considers the Veteran's testimony to be a request to open a 
claim for a higher evaluation for this condition, and it is 
referred to the RO for appropriate consideration.

In an October 2006 rating decision, the RO denied service 
connection for PLE, bilateral hearing loss, and residuals of 
a disability resulting from a foreign body left in the 
Veteran's right ear.  The RO also declined to reopen a 
previously denied claim of entitlement to service connection 
for a nervous condition.  The Veteran filed a notice of 
disagreement with respect to this rating action in November 
2006.  A statement of the case was issued by the RO in June 
2007, and the Veteran filed his substantive appeal the next 
month.   

With respect to the Veteran's right ear disability, the Board 
notes that the Veteran contends that the foreign body was 
left in his ear during a fitting for a hearing aid at a VA 
medical facility.  He contends that this caused disability, 
including hearing loss.  While the RO, in a June 2006 letter, 
informed the Veteran of the criteria essential to a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 as a 
result of VA treatment, and the RO referred to these elements 
briefly in its October 2006 rating decision and June 2007 
statement of the case, the Veteran's claim was titled and 
treated primarily as a claim of entitlement to service 
connection.  The Board finds that this issue has not been 
fully developed or adjudicated as an independent 38 U.S.C.A. 
§ 1151 claim for negligence based on VA treatment.  A 
38 U.S.C.A. § 1151 claim is therefore referred to the RO for 
independent development and adjudication.    

Finally, in October 2007, the RO issued a rating decision 
denying the Veteran's claim of entitlement to service 
connection for Chloracne.  The Veteran disputed this decision 
in a December 2007 statement, and the RO issued a statement 
of the case with respect to the issue in June 2008.  In this 
regard, while the Veteran's claims file does not contain a 
separate substantive appeal with respect to this claim, the 
Board notes that this issue is subsumed in the Veteran's 
general claim of entitlement to service connection for a skin 
disability, and the Veteran himself has intertwined PLE and 
Chloracne in his treatment of his claim.  The Board therefore 
finds that this issue has been perfected for appeal alongside 
the Veteran's claim of entitlement to service connection for 
PLE.  

In March 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  At the hearing additional evidence was submitted, 
accompanied by waiver of RO consideration.  This evidence 
will be considered by the Board in reviewing the Veteran's 
claims.

All issues, except for the chloracne claim, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Chloracne is shown as likely as not to have had its clinical 
onset as a result of exposure to Agent Orange during the 
Veteran's active service.  






CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, 
chloracne was incurred in service or as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of VCAA 
at this point is required.  

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that, in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

VA regulations also provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Here, the Board notes that chloracne is listed among the 
diseases for which presumptive service connection is 
warranted under 38 C.F.R. § 3.309(e), provided that the 
requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met.  38 
C.F.R. § 3.307(a)(6)(ii) provides that, for chloracne, the 
disease must have become manifest to a degree of 10 percent 
or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

In this case, the Veteran's service records indicate that he 
had active service in the Republic of Vietnam and is 
therefore presumed to have been exposed to Agent Orange.  The 
Veteran's medical records, however, do not show a diagnosis 
of chloracne in service or within one year of any last 
presumed exposure to Agent Orange.  Presumptive service 
connection for this condition is therefore not warranted.

There is, however, competent evidence of a direct connection 
between the Veteran's diagnosed chloracne and the Veteran's 
service, to include his exposure to Agent Orange.  Here, the 
Board notes that the Veteran's medical records contain an 
August 2006 VA treatment note that diagnosed the Veteran with 
chloracne and stated that this was "suspected to arise from 
Agent Orange exposure."  An addendum to this note also 
stated that "Chloracne is more likely than not to have 
arisen from Agent Orange exposure."

In order to determine whether the Veteran has chloracne that 
had its onset in service or is otherwise related to service, 
the Veteran was afforded a VA examination dated in August 
2007.  The Veteran's medical history was noted in the report, 
and the examiner noted that the Veteran had been treated for 
acne of his face 2-3 years following Vietnam service.  He was 
indicated to be treated with antibacterial soaps, topical 
acne drugs, and oral antibiotics.  The Veteran was noted to 
have had surgery twice to remove blackheads, and has had 
scalp lesions related to his acne.  After examination, the 
examiner stated that "I agree that he has chloracne on his 
face. ... If this rash began soon after Vietnam as he states 
and is documented, then chloracne is consistent."  

Based on the foregoing, and extending the benefit of the 
doubt to the Veteran, the Board finds that the evidence 
supports service connection for chloracne.  In this case, the 
Veteran's claims file contains the opinion of his treating 
physician, dated in August 2006, stating that the chloracne 
was more likely than not to have arisen from Agent Orange 
exposure.  The Board notes that this opinion is not 
contradicted by other medical evidence in the record, notably 
the August 2007 VA examination report.

The Board finds that the evidence to be at least in relative 
equipoise in showing that the Veteran's diagnosed chloracne 
is as likely as not the result of exposure to Agent Orange 
while in the service.  

By extending the benefit of the doubt to the Veteran, service 
connection for chloracne is warranted in this case. 


ORDER

Service connection for chloracne is granted.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's remaining claims must be 
remanded for further development.

First, with respect to the Veteran's claims for dental and 
liver conditions, the Board notes that the RO denied 
entitlement to service connection for such conditions in a 
February 2004 rating action.  In a March 2004 statement, the 
Veteran indicated that he disagreed with the RO's February 
2004 decision and proceeded to make argument concerning his 
various claims.  While the Veteran mentions certain 
disabilities specifically, the Board notes that the statement 
does not limit the Veteran's disagreement to the disabilities 
specifically mentioned.  Giving the benefit of the doubt to 
the Veteran, the Board interprets this filing as a notice of 
disagreement with the whole of the February 2004 rating 
decision, including the dental and liver claims.  

The RO, however, has not issued to the Veteran a statement of 
the case with respect to these issues.  Inasmuch as the RO 
has not furnished the Veteran a statement of the case that 
addresses these issues, a remand is warranted.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

In addition, the Board notes that the Veteran, in testimony 
before the Board, indicated that there may be medical and 
other relevant records related to his claims that have not 
been associated with the Veteran's claims file.  In this 
regard, the Board notes that the Veteran testified that, when 
he was at the Lebanon, Pennsylvania VA Medical Center for a 
VA examination in 2007, he saw a large stack of medical 
records that were indicated to belong to him.  He was told at 
the time that these records had been transported to the 
Medical Center from the RO in connection with a VA 
examination and consisted of records dating back to the 
1980s, as well as medical records from the Lebanon VA Medical 
Center dating from approximately 2000.  He stated that these 
records were not associated with the his claims file when he 
had a chance to examine his records and indicated that he 
would like a search undertaken with respect to these records.

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to the 
claims that have not already been associated with the claims 
file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers that have 
treated him for his claimed 
disabilities since service.  The RO 
should also undertake to search for any 
medical records reviewed by VA 
physicians in connection with any VA 
examination of the Veteran in 2007, or 
other records related to the Veteran 
that may still be in the possession of 
the Lebanon VA Medical Center or the 
RO, to include records of the Veteran's 
treatment at the Lebanon VA Medical 
Center dated since 2000, and other 
records that may have been transported 
to the Lebanon VA Medical Center in 
connection with VA examinations dated 
in 2007.  

The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the Veteran's claims of 
entitlement to an initial evaluation in 
excess of 10 percent for degenerative 
arthritis of the right shoulder; 
entitlement to an initial compensable 
evaluation for residuals of fracture, 
right clavicle; whether new and 
material evidence has been received to 
reopen a previously denied claim of 
entitlement to service connection for 
an acquired psychiatric disorder other 
than PTSD; whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement 
to service connection for tinea pedis 
and tinea cruris; and service 
connection for PLE, residuals of a 
shrapnel wound to the right leg 
(scars), bilateral hearing loss, 
residuals of malaria, and residuals of 
a foreign body in the right ear.  If 
any determination remains adverse to 
the Veteran, the Veteran must be 
furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

3.  The Veteran and his representative 
must separately be furnished with a 
Statement of the Case addressing the 
issues of service connection for dental 
and liver disorders.  This issuance must 
include all regulations pertinent to the 
claims at hand, as well as an explanation 
of the Veteran's rights and 
responsibilities in perfecting an appeal 
on this matter.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


